Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered July 17, 1992, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court impermissibly enhanced his sentence, without first affording him an opportunity to withdraw his plea (see, People v Atkinson, 127 AD2d 841; People v Mack, 107 AD2d 822). We also reject the defendant’s contention that his prior conviction in New Jersey for distribution of a controlled dangerous substance (see, NJ Stat Annot § 24:21-19 [A] [a] [1]) could not serve as a predicate felony in New York (see, Penal Law § 70.06 [1] [b] [i]). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.